Citation Nr: 1447951	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to an initial compensable schedular rating for hearing loss.

8.  Entitlement to an initial schedular rating in excess of 50 percent for hysterectomy.

9.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.

10.  Entitlement to extraschedular rating for hearing loss and hysterectomy.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989.  She also had a period of active duty for training (ACDUTRA) from April 1982 to August 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2009 and June 2011 rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2013, the Veteran requested a hearing before a Veterans Law Judge in at her local VA office, but in May 2014, she, by and through her duly authorized representative, withdrew her hearing request. 

In November 2013, the Veteran's representative claimed that the RO committed clear and unmistakable error (CUE) in the September 2013 statement of the case (SOC).  A request for revision based on CUE is a collateral attack on an otherwise final rating decision by a VA RO; see Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As a SOC is not a final rating decision, it is not vulnerable to attack on the basis of CUE.  In fact, the de novo review by the Board presents a less burdensome standard of proof.

Any evidence added to the record since the issuance of a SOC in March 2012 for the lumbar spine and hearing loss claim is not pertinent to those claims.  Thus, a remand for the issuance of another SSOC is not necessary.  See 38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to service connection for an eye disability, a left knee disability and GERD; an increased rating for the right knee; and TDIU are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The current lumbar spine disability is not related to service.

2.  The current depression is not related to service.

3.  The current migraine headaches are not related to service.

4.  The Veteran's hearing loss is productive of no more than Level II hearing acuity in either ear.

5.  The 1988 hysterectomy removed the Veteran's uterus and both of her ovaries.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

4.  The criteria for an initial compensable schedular rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2014).

5.  The criteria for an initial schedular rating in excess of 50 percent for hysterectomy have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.116, DC 7617 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

As to the issues of entitlement to higher initial ratings for hearing loss and hysterectomy, the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.

As to the issues of entitlement to service connection for a lumbar spine disability, depression and migraine headaches, upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Letters in August 2008 and January 2011 satisfied the duty to notify provisions for these three claims.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.

Some of the Veteran's service treatment records (STRs) are unavailable although there are many associated with the record.  Inasmuch as the Veteran was not at fault for the loss of these records, VA is under heightened obligation to assist the Veteran in the development of her claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  Where a veteran's service treatment records are unavailable, VA has a duty to advise the claimant that he or she may corroborate his or her assertions with alternative forms of evidence and assist him in obtaining such evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  In this case, the RO notified the Veteran that her STRs were unavailable in a May 2009 letter.  Later that month, the Veteran forwarded a copy of her service treatment records.  The RO has undertaken the required procedures to reconstruct the Veteran's records from alternative sources, including requests to the National Personnel Records Center (NPRC).  All relevant records that could be located have been associated with the claims file.  The Board finds that the duty to assist has been met for these claims. 

All relevant evidence necessary for a decision of these five claims on appeal has also been identified and obtained.  The Veteran did not identify any outstanding records pertinent to the appeal.  In fact, in a May 25, 2014, the Veteran, by and through her duly authorize attorney, requested that the Board decide her claims based on the evidence of record.  Additionally, the Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained in May 2012.

As to the claims of service connection for migraines and depression, VA must provide a VA medical examination or obtain a medical opinion if the evidence of record is insufficient to decide the claims.  While there is evidence of current disabilities, the evidence does not indicate that either disability may be associated with an established event, injury, or disease in service.  Specifically, neither the Veteran nor the record suggests that either disability manifested in service or is related to service.  Both disabilities were initially diagnosed more than 10 years after separation from service.  See Austin Diagnostic Clinic (Feb. 9, 2000) (initial diagnosis of depression); VA examination (Mar. 2011) (Veteran reported that migraines were initially diagnosed in 2003).  Also, both disabilities have been attributed to non-service related events that occurred many years after service.  See Austin Diagnostic Clinic (Feb. 9, 2000) (attributing depression to divorce, infidelity, and extra-marital pregnancy); VA treatment record (Aug. 4, 2005) (attributing migraine headaches to menopause).  For these reasons, VA medical examinations or medical opinions are not necessary to decide these claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claims pertaining to the lumbar spine disability, hearing loss, and hysterectomy, VA examinations were conducted in September 2009 and March 2011.  The Veteran has not argued and the record does not reflect that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   The Board notes that the Veteran contends that the March 2011 VA examination is inadequate to decide the claims pertaining to an increased rating for the right knee and a TDIU, which are remanded for further development.  See substantive appeal (Nov. 2013).  

II. Service Connection Claims

A Lumbar Spine Disability

The Veteran seeks service connection for a lumbar spine disability, which she believes is related to back problems during service.  See Claim (Jun. 2008).

To establish service connection on a direct basis, the evidence must show (1) an in-service incurrence or aggravation of a disease or injury; (2) a current disability; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).  See also 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

Service treatment records show multiple complaints of low back pain.  See, e.g., STR (May 1986).

After service, in May 1998, the Veteran reported a two week history of low back pain.  She reported prior back problems, but indicated no prior trauma and that the earlier back problems had not bothered her for a long time.  The physician opined that the Veteran's back pain could be due to weight or posture, but doubted that it was due to a traumatic event.  See Austin Diagnostic Clinic (May 19, 1998).

On VA examination in September 2009, the Veteran gave a history of back pain since service.  Physical examination revealed increased lumbar lordosis.  The VA examiner opined that it is less likely as not that the current lumbar spine disability is related to the low back problems during service.  The rationale was that while the Veteran was treated for low back pain during service, there is no objective evidence of chronicity and continuity of care since service, over 20 years earlier.
As there is evidence of an in-service injury and a current diagnosis, the central issue whether there is a "nexus" between the two.

The Veteran is competent to report back pain since service, which is within the realm of her personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran's statements regarding the onset of her back pain are internally inconsistent.  Specifically, prior to filing her claim for service connection in 2008, private medical records show that the Veteran reported that her back pain had not bothered her since service.   See Austin Diagnostic Clinic (May 19, 1998).  After the Veteran filed her claim in 2008, she gave a history of continuous back pain since service.  See VA examination (Sept. 2009).  Such inconsistency tends to increase the likelihood that she is simply not a reliable historian.  This makes it impossible for the Board to rely on the accuracy of her statements regarding symptoms of back pain in and since service.  See, e.g., Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).

The competent medical evidence of record pertaining to causation or a nexus to service consists of the May 1998 and September 2009 medical opinions.  Both opinions constitute competent and persuasive medical evidence with respect to the current spine disability and any nexus to service, which oppose the claim.  

While the May 1998 opinion medical opinion lacks a comprehensive explanation, the examination report shows that the opinion was based on a thoroughly detailed examination of the Veteran and her medical history.  Accordingly, the May 1998 medical opinion is persuasive as it is consistent with the evidence of record and allows for the Board to make a fully informed determination.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).

The unfavorable September 2009 VA opinion was rendered by a medical professional who reviewed the Veteran's file and supported her conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  

There is no competent and credible lay evidence on the material issue of fact, namely, a nexus to service.

In sum, the evidence as to the nexus element weighs against the claim; thus, the preponderance of the evidence is against the claim of service connection for a lumbar spine disability.  As such, there is no doubt to be resolved and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

Depression and Migraine Headaches

The Veteran seeks service connection for depression and migraine headaches.

Available STRs are negative for any complaints, diagnoses, or treatment of depression or migraine headaches.

Depression was initially diagnosed in February 2000, more than 10 years after separation from service.  Depression was attributed to divorce, infidelity, and an extra-marital pregnancy by a private physician.  See Austin Diagnostic Clinic (Feb. 9, 2000).

Migraine headaches were initially diagnosed in 2003, more than 13 years after separation from service.  See VA examination (Mar. 2011).  Headaches were attributed to menopause.  See VA treatment records (Aug. 4, 2005).

The record contains numerous treatment records pertaining to the Veteran's depression and migraines, none of which mention anything related to service. 

The evidence of record is absent any evidence that the current depression and migraine headaches are related to service.  In fact, other than listing the disabilities on a claim form, the Veteran has not asserted to VA or SSA how her current depression or migraine headaches may be related to service.  During the prosecution of her claims, the Veteran and her representative have not set forth any statements regarding an in-service injury, disease, or event to which the current depression and migraine headaches could possibly be related.  Thus, only the element of a present disability has been met for these two service connection claims.

In sum, the preponderance of the evidence is against the claims of service connection for depression and migraine headaches; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Higher Initial Schedular Rating Claims

Hearing Loss

The Veteran seeks an initial compensable rating for hearing loss.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100 (2014).

A March 2011 VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
20
15
20
18
90
LEFT
15
20
20
20
19
88

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing impairment in both ears.  Where hearing loss is at Level II in both ears, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

"In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examiner must elicit information from the Veteran concerning the functional effects of his or her disability.  The audiologist is not required to read the Veteran's mind, nor is the audiologist required to offer speculative opinion based on information that the Veteran has not provided.  Id.

The March 2011 VA examiner noted that the Veteran's primary concerns were hearing loss and tinnitus.  The examiner opined that functional loss due to hearing loss is minimal.

During the pendency of the appeal, the evidence does not demonstrate that the Veteran's hearing loss meets the criteria for an initial compensable schedular rating.  38 C.F.R. § 4.85.  The preponderance of the evidence is against the claim for an initial compensable schedular rating for hearing loss; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).
Hysterectomy

The Veteran seeks an initial rating in excess of 50 percent for hysterectomy, which is rated under 38 C.F.R. § 4.116, Diagnostic Code 7617 (2014).

Diagnostic Code 7617 provides ratings for removal of the uterus and both of the ovaries.  A 100 percent rating is warranted for three months after removal and a 50 percent rating is warranted thereafter.  The regulation also requires consideration of entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350 (2014).  As the Veteran has been in receipt of SMC for loss of the uterus and ovaries throughout the pendency of the appeal, entitlement to SMC will not be discussed.

In August 1988, the Veteran underwent total hysterectomy and bilateral salpingo-oophorectomy (removal of both ovaries and the fallopian tubes).  See STRs and VA treatment record (Aug. 4, 2005).

The Board finds that a schedular disability rating greater than 50 percent for hysterectomy is not warranted at any time during the pendency of the appeal.  Significantly, a 50 percent rating is the highest rating possible under DC 7617 after the three-month period following surgery.  The Board also notes that DCs 7615, 7618, and 7619 do not provide for a rating higher than 50 percent after the three-month period following surgery.  Nor is there any evidence, opinion, or assertion indicating that the 100 percent post-operative rating should be extended.  Additionally, there are no other appropriate diagnostic codes for rating the Veteran's service-connected gynecological disorder.

In sum, the preponderance of the evidence is against the claim for an initial schedular rating in excess of 50 percent for hysterectomy; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3



ORDER

Service connection for a lumbar spine disability is denied.

Service connection for depression is denied.

Service connection for migraine headaches is denied.

An initial compensable schedular rating for hearing loss is denied.

An initial schedular rating in excess of 50 percent for hysterectomy is denied.


REMAND

The evidence of record suggests that the Veteran's current eye and left knee disabilities, and GERD, may be related to service.  As to the eyes, service treatment records show allergic conjunctivitis on March 20, 1986, and current VA treatment records show conjunctivitis (Jun. 27, 2007) and dry eye syndrome (Mar. 12, 2010, and Mar. 12, 2012).  As to the left knee, service treatment records show several complaints of left knee pain (see, e.g., May 16, 1986) and that the Veteran was given a physical profile for chronic knee pain on April 8, 1987.  As to GERD, service treatment records are replete with complaints of non-cardiac chest pain (see, e.g., Nov. 6, 1986) and current VA treatment records show that GERD was assessed following complaints of chest pain (Jul. 13, 2009).

While these disabilities may be related to service, the evidence of record is insufficient to decide the claims.  Thus, the Board finds it necessary to remand these three claims for VA examinations and medical opinions.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

Reexamination is also needed to address the functional limitations of the Veteran's right knee disability.  

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with her claim for a higher rating for her right knee disability.  Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Finally, the Veteran may receive regular treatment at the VA Medical Centers (VAMCs) in Gainesville, Florida, and Biloxi, Mississippi.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since June 2013) and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the eye service connection claim.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to diagnose any current eye disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current eye disability is related to an event, injury, or disease in service, to include allergic conjunctivitis shown on March 20, 1986.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that conjunctivitis (shown in VA treatment records on Jun. 27, 2007) and dry eye syndrome (shown in VA treatment records on Mar. 12, 2010, and Mar. 12, 2012) are related to an event, injury, or disease in service, to include allergic conjunctivitis shown in service on March 20, 1986.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

3.  Also, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the two knee claims.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine the current severity of the Veteran's left and right knee disabilities.

As to the left knee disability, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee disability is related an event, disease, or injury in service.  The examiner is to address service treatment records that show complaints of left knee pain (e.g. May 16, 1986) and the fact that the Veteran given a physical profile for chronic knee pain on April 8, 1987.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's service-connected disabilities impact her ability to work.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

4.  Also, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the GERD claim.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that GERD is related an event, disease, or injury in service.  The examiner is to address service treatment records showing complaints of chest pain (see, e.g., Nov. 6, 1986) and current VA treatment records showing that GERD was assessed following complaints of chest pain (see, e.g., Jul. 13, 2009).

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

5.  Finally, after undertaking any other necessary development, readjudicate the issues remaining on appeal, including entitlement to TDIU and entitlement to an extraschedular rating.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


